Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.





























AMENDED AND RESTATED
INDEX LICENSE AGREEMENT
Between
CME Group Index Services LLC
And
THE BOARD OF TRADE OF THE CITY OF CHICAGO, INC.


Effective: July 1, 2011

1

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



Table of Contents
ARTICLE I – DEFINITIONS; INTERPRETATION
2
1. Definitions
2
2. Interpretation
4
ARTICLE II – TERMS AND CONDITIONS
5
1. Grant of License.
5
2. Term.
7
3. License Fees.
8
5. CME Indexes Obligations: Licensee’s Obligations.
11
6. Intellectual Property.
11
7. Proprietary Rights.
15
8. Warranties: Disclaimers.
16
9. Indemnification.
17
10. Suspension of Performance.
19
11. Injunctive Relief.
19.
12. Other Matters.
19
 
 
INDEX OF ATTACHMENTS
2
SCHEDULE A. LICENSED INDEXES
3
SCHEDULE B. LICENSE FEES
5
SCHEDULE C. DISCLAIMER
5
SCHEDULE D. SUBLICENSE
7
       SUBLICENSEE
7






2

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.





INDEX OF ATTACHMENTS

SCHEDULES:

Schedule A         Licensed Indexes
Schedule B         License Fees
Schedule C         Disclaimer
Schedule D         Draft Sublicense







3

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



This Agreement (“Agreement”), dated as of July 1, 2011 (the “Effective Date”),
is made by and between CME Group Index Services LLC (“CME Indexes”), having an
office at 20 South Wacker Drive, Chicago, IL 60606, and Board of Trade of the
City of Chicago, Inc. (the “Licensee”), having an office at 20 South Wacker
Drive, Chicago, Illinois 60606.
WHEREAS, CME Indexes compiles, calculates and maintains the Licensed Indexes (as
defined below), and CME Indexes owns rights in and to the Licensed Indexes, the
proprietary data contained therein, and the CME Indexes Marks (defined below)
(such rights, including without limitation, copyright, patents, database rights,
trademark and service marks and the goodwill associated therewith, proprietary
rights and trade secrets, such rights being hereinafter collectively referred to
as the “Intellectual Property”) and
WHEREAS, CME Indexes uses in commerce and has trade name and/or trademark rights
to certain designations defined in Schedule B and those designations identifying
the indexes listed on Schedule A hereto (such rights being hereinafter
individually and collectively referred to as the “CME Indexes Marks”) and
WHEREAS, CME Indexes and Licensee are currently parties to an Agreement
(inclusive of all amendments referred to as the “2007 Agreement ”), pursuant to
which Licensee uses certain of the Licensed Indexes and the Dow Jones Marks in
connection with (i) the listing for trading, marketing and promotion of certain
Products and (ii) making disclosure about such Products under applicable laws,
rules and regulations in order to indicate that CME Indexes is the source of the
Licensed Indexes.
WHEREAS, CME Indexes and Licensee wish to enter into a new licensing arrangement
by entering into this Agreement pursuant to the terms and conditions hereinafter
set forth;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:



1

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



ARTICLE I – DEFINITIONS; INTERPRETATION


1.
Definitions



The following words and phrases have the following meanings for purposes of this
Agreement.


1.1
“2007 Agreement” has the meaning set forth in the Recitals to this Agreement.



1.2
“Agreement” has the meaning set forth in the Recitals to this Agreement.



1.3
“Breaching Party” means a party who materially breaches this Agreement.



1.4
“CFTC” means United States Commodity Futures Trading Commission.



1.5
“Change in the Law” has the meaning set forth in Article II, Section 6.8.



1.6
“Confidential Information” means (i) any documentation or other materials that
are marked as “Confidential” by the providing party, (ii) information that is
disclosed orally and is indicated as “Confidential” at the time of disclosure or
ought reasonably to be considered confidential under the circumstances and (iii)
the terms of this Agreement. Confidential Information as described in clause (i)
of the preceding sentence shall not include (A) any information that is
available to the public or to the receiving party hereunder from sources other
than the providing party (provided that such source is not subject to a
confidentiality agreement with regard to such information) or (B) any
information that is independently developed by the receiving party without use
of or reference to Confidential Information from the providing party.





1.7
Co-Published Index means any index with respect to which, CME Indexes has
entered into an agreement to use the methodology, name or other designation of a
third party for the purposes of developing or marketing such index.



1.8
“Control” means ownership of more than fifty percent (50%) of the voting
securities.



1.9
“CME Indexes Marks” has the meaning set forth in the Recitals to this Agreement.



1.10
“CME Indexes” means CME Group Index Services LLC.



1.11
“Effective Date” has the meaning set forth in the preamble to this Agreement.



1.12
“Exchange Products” means futures contracts, options on futures contracts,


2

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



exchange-traded cash option contracts (USD and non-USD) and, to the extent
allowable by applicable law, cleared swaps.


1.13
“Exclusively Licensed Indexes” has the meaning set forth in Schedule A to this
Agreement.



1.14
“Exclusive Products” has the meaning set forth in Schedule B.



1.15
“Excluded Indexes” are those indexes set forth in Schedule A to this Agreement
designated as Excluded Indexes. Upon the expiration of the exclusive license to
a third party for any Excluded Index, such index will be removed from the list
of Excluded Indexes and deemed a Non-exclusively Licensed Index.





1.16
“Informational Materials” means, collectively, informational materials to be
used in connection with the Products (including, when applicable, press
releases, advertisements, brochures, flyers, handouts, web pages, and
promotional and any other similar informational materials, and any documents or
materials required to be filed with governmental or regulatory agencies) that in
any way use or refer to CME Indexes, any of the Licensed Indexes or any of the
CME Indexes Marks.



1.17
“Initial Term” has the meaning set forth in Article II Section 2.



1.18
“Intellectual Property” has the meaning set forth in the Recitals to this
Agreement.



1.19
”ISE Litigation” has the meaning set forth in Article II, Section 4.3.



1.20
“License Fees” means the fees payable by Licensee to CME Indexes under this
Agreement.



1.21
“Licensed Indexes” means the Exclusively Licensed Index and the Non-Exclusively
Licensed Indexes.



1.22
“Licensee” has the meaning set forth in the Recitals to this Agreement.



1.23
“Losses” has the meaning set forth in section 9.1 of this Agreement.



1.24
“Market Data” shall mean bids, asks and market prices, opening and closing range
prices, high-low prices, settlement prices, estimated and actual contract volume
and other information regarding Licensee’s market activity, including exchange
for physical transactions (excluding the values (e.g., index symbol, close, net
change, net % change, open, high, low, etc.) of the Licensed Indexes).



1.25
“Non-exclusively Licensed Indexes” has the meaning set forth in Schedule A to
this Agreement.


3

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.





1.26
“Non-breaching Party” has the meaning set forth in Article II, Section 4.1.



1.27
“Other Financial Products” means *****.



1.28
“Products” means Exchange Products and Other Financial Products.



1.29
“Pending Products” means Products that are listed by Licensee when this
Agreement is terminated.



1.30
“Renewal Term(s)” means the period(s) of time after the Initial Term during
which this agreement is in force.



1.31
“Sublicense Agreement” has the meaning set forth in Article II, Section 1.10.



1.32
“Suspension Period” has the meaning set forth in Article II, Section 6.8 and
6.9.



1.33
“Term” means the Initial Term and any Renewal Terms.



1.34
“Unlicensed User” means any third party that uses one or more of the Exclusively
Licensed Indexes or related CME Indexes Marks in connection with Products
without the prior written consent of Licensee and CME Indexes.



2.    Interpretation


2.1
The term “include” (in all its forms) means “include, without limitation” unless
the context clearly states otherwise.



2.2
All references in this Agreement to Articles, Sections, Schedules and
Attachments, unless otherwise expressed or indicated are to the Articles,
Sections, Schedules and Attachments of this Agreement.



2.3
Words importing persons include firms, associations, partnerships, trusts,
corporations and other legal entities, including public bodies, as well as
natural persons.



2.4
Any headings preceding the text of the Articles and Sections of this Agreement
and any table of contents or marginal notes appended to it, are solely for
convenience or reference and do not constitute a part of this Agreement, nor do
they affect the meaning, construction or effect of this Agreement.



2.5
Words importing the singular include the plural and vice versa.



2.6
All references to a number of days mean calendar days, unless expressly
indicated otherwise.


4

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.





2.7
All references to “reasonable efforts” shall include taking into account all
relevant commercial and regulatory factors.



2.8
All references to “regulation” or “regulatory proceedings” shall include
regulations or proceedings by self-regulatory organizations such as securities
or futures exchanges.


ARTICLE II – TERMS AND CONDITIONS


1.     Grant of License.
1.1
Subject to the terms and conditions of this Agreement, during the Term of this
Agreement, CME Indexes hereby grants to Licensee a non-transferable sole and
exclusive license on a worldwide 24-hour basis to use and to sublicense the
Exclusively Licensed Indexes solely in connection with creating, listing,
trading, clearing, marketing, and promoting the Exchange Products; provided,
however, any license to use one or more indexes in connection with the listing
of exchange traded cash options granted prior to such exchange traded cash
option being traded on or through Licensee or its Affiliate shall be
grandfathered out of the exclusive obligations set forth herein. CME Indexes
shall not grant a license to any person in contravention of this Article II,
Section 1.1. For the avoidance of doubt, nothing set forth herein shall prohibit
CME Indexes from granting a third party a license to issue OTC Swaps as opposed
to clearing such swaps.

1.2
Subject to the terms and conditions of this Agreement, during the Term of this
Agreement, CME Indexes hereby grants to Licensee a non-transferable
non-exclusive license on a worldwide 24-hour basis to use the Non-exclusively
Licensed Indexes solely in connection with creating, listing, trading, clearing,
marketing, and promoting the Exchange Products; provided, however, any exclusive
license to use one or more indexes in connection with creating, listing, trading
or clearing of exchange traded cash option contracts granted prior to such
exchange traded cash option contract or Other Financial Product being issued,
listed, traded or cleared on or through Licensee or its Affiliate shall be
excluded from the non-exclusive license set forth herein.

1.3
Subject to the terms and conditions of this Agreement, during the Term of this
Agreement, CME Indexes hereby grants to Licensee a non-transferable
non-exclusive license on a worldwide 24-hour basis to use the Licensed Indexes
solely in connection with issuing and to the extent legally required, listing,
trading and clearing Other Financial Products; provided, however, any exclusive
license to use one or more indexes in connection with creating, issuing,
listing, trading or clearing of Other Financial Products granted prior to such
Other Financial Product being created, issued, listed, traded or cleared on or
through Licensee or its Affiliate or thereafter otherwise expressly approved by
Licensee in writing shall be excluded from the non-


5

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



exclusive license set forth herein.
1.4
Subject to the terms and conditions of this Agreement, during the Term of this
Agreement, CME Indexes hereby grants to Licensee a non-transferable license to
use and refer to and to sublicense the CME Indexes Marks in connection with
Licensee’s creating, listing, trading, clearing, marketing, and promoting the
Exchange Products, issuing Other Financial Products and, to the extent required
by applicable law, listing, trading and clearing the Other Financial Products in
order to indicate the source of the Licensed Indexes and as may otherwise be
required by applicable laws, rules or regulations or under this Agreement.

1.5
CME Indexes will make commercially reasonable good faith efforts to obtain the
consent from co-publishing partners to license each Co-published Index to CME on
an exclusive basis for use in connection with the Exchange Products. If CME
Indexes is unable to obtain such consent, CME Indexes will make commercially
reasonable good faith efforts to obtain the consent from co-publishing partners
to license each Co-published Index to Licensee on a non-exclusive basis for use
in connection with Exchange Products. In addition, CME Indexes will make
commercially reasonable good faith efforts to obtain the consent from
co-publishing partners to license each Co-published Index to Licensee on a
non-exclusive basis for use in connection with Other Financial Products to the
extent Licensee issues, lists, trades or clears such Other Financial Products.

1.6
Licensee acknowledges that the Licensed Indexes and the CME Indexes Marks are
the exclusive property of CME Indexes or its licensor and that CME Indexes or
its licensor has and retains all Intellectual Property and other proprietary
rights therein. Except as otherwise specifically provided herein, CME Indexes or
its licensor reserves all rights to the Licensed Indexes and the CME Indexes
Marks, and this Agreement shall not be construed to transfer to the Licensee any
ownership right to, or equity interest in, the Licensed Indexes or the CME
Indexes Marks, or in any Intellectual Property or other proprietary rights
pertaining thereto.

1.7
The Licensee acknowledges that the Licensed Indexes and their compilation and
composition, and any changes therein, are and will be in the complete control
and sole discretion of CME Indexes.

1.8
Aside from the limitations set forth in the scope of the licenses granted herein
and CME Indexes’ limited approval rights provided below, there will be no
restrictions placed on how Licensee or its affiliates structure Products, or how
Licensee or its affiliates offer Products for trading. For example, Licensee may
facilitate spread trading among Products and other products through special
quoting or pricing mechanisms. For the avoidance of doubt, Licensee may continue
to offer Products for trading through any trading or quoting mechanism that
Licensee offers as of the Effective Date, including quoting based on volatility.
If spread trading results in multiple Products being traded and Licensee
collecting fees for those Products, Licensee shall


6

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



pay CME Indexes the License Fees for each of those Products as if each Product
had traded separately. If Licensee lists, offers for trade or clears a spread
product reflecting an interest in multiple Products as a separate instrument
such that one Product is traded and Licensee collects fees for one Product,
Licensee shall pay CME Indexes a license fee for one Product at the ***** rate
that would apply to any included Product.
1.9
Licensee may issue, list, trade or clear Products of various contract sizes
based on a Licensed Index.

1.10
Notwithstanding any other provision of this Agreement, CME Indexes grants
Licensee the right to sublicense its rights with respect to the Licensed Indexes
and the CME Indexes Marks that designate such indexes to any other exchange for
use with Products subject to such exchange executing a Sublicense Agreement
substantially in the form attached as Schedule D (a “Sublicense Agreement”) and
Licensee will pay to CME Indexes the fees for such Subcontracts in an amount
equal to *****.

1.11
Notwithstanding any other provision of this Agreement, CME Indexes may not enter
into an exclusive license agreement with any third party to use any one or more
Licensed Indexes in connection with creating, listing, trading, clearing,
marketing, or promoting of any Product for a term (or renewal with the effect of
being a term) that exceeds ***** years or extend any exclusive license agreement
for any such Product without the prior written consent of Licensee.

1.12
Notwithstanding any other provision of this Agreement, CME Indexes shall not
grant a license to any third party to use any one or more of the Exclusively
Licensed Indexes and related CME Indexes Marks as the basis of exchange-traded
or OTC contracts for difference or spread betting traded in the United States
unless (a) CME Indexes has first obtained Licensee’s prior written consent,
which consent shall not be unreasonably withheld and (b) CME Indexes and
Licensee ***** in connection with such license as mutually agreed.

2.     Term.


The Initial Term of this Agreement shall commence July 1, 2011 and continue
through June 30, 2026 (“Initial Term”). Thereafter, this Agreement shall
automatically renew for renewal terms of five (5) years (individually a “Renewal
Term,” and collectively “Renewal Terms”) for so long as there is open interest
in any of the Products based on one or more Licensed Indexes. In the event that
there is no open interest in any of the Products issued, listed, traded or
cleared by Licensee or its Affiliate, CME Indexes may terminate this Agreement
on expiration of the then current Initial Term or Renewal Term by providing
written notice of non-renewal to Licensee at least six (6) months prior to the
end of the Initial Term or then-current Renewal Term (“Notice Period”) provided
that if any open interest arises in any one or more of the Products issued,
listed, traded or cleared by Licensee or its Affiliate during the Notice Period,
this Agreement will renew for additional Renewal Terms in accordance with the
terms of this Section 2, or this Agreement is otherwise terminated earlier as
provided herein. Notwithstanding the Term, the Agreement shall be binding on

7

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



the parties as of the Effective Date.


3.     License Fees.


3.1
As consideration for the license granted herein, the Licensee shall pay to CME
Indexes or the CME Indexes affiliate designated by CME Indexes the License Fees
as set forth on Schedule B hereto.



3.2
CME Indexes shall have the right to audit on a confidential basis the relevant
books and records of the Licensee to confirm the accuracy of any one or more
calculations of License Fees. CME Indexes shall bear its own costs of any such
audit unless it is determined that CME Indexes has been underpaid by 5% or more
with respect to the payments being audited, in which case CME Indexes’ costs of
such audit shall be paid by the Licensee.



3.3
In no event will CME Indexes offer pricing that is preferential to the License
Fees applicable to Licensee under this Agreement to any third party. In the
event that CME Indexes offers pricing to a third party in contravention of this
provision, the License Fees payable under this Agreement *****.



3.4
For the avoidance of doubt, the License Fees shall be deemed "Confidential
Information" under this Agreement.



4.     Termination.


4.1
If either party (“Breaching Party”) materially breaches this Agreement, then the
other party (“Non-breaching Party”) may terminate this Agreement, effective
thirty (30) days after written notice thereof to the other party (with
reasonable specificity as to the nature of the breach and including a statement
as to such party’s intent to terminate), unless the Breaching Party shall
correct such breach within such 30-day period.



4.2
The Licensee or CME Indexes may terminate this Agreement with respect to any one
or more specific Indexes (but not the Agreement in its entirety) upon ninety
(90) days prior written notice to the other (or such lesser period of time as
may be necessary pursuant to law, rule, regulation or court order) if (i) any
legislation or regulation is finally adopted or any government interpretation is
issued that prevents the Licensee from listing, offering for trading, marketing
or promoting such Product; (ii) any material litigation or material regulatory
proceeding regarding a Product based on such a Licensed Index is commenced and
such party reasonably believes that such litigation or regulatory proceeding is
reasonably likely to have a material and adverse effect on the good name or
reputation of such party. Licensee reserves the right to de-list any Product
based on a Licensed Index at any time; provided, however, any such delisting
shall not give rise to a termination right with respect to this Agreement. The
parties to this Agreement agree that the pending litigation between CBOE, S&P,
CME Indexes and the


8

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



International Securities Exchange (the “ISE Litigation”), would not trigger a
right to terminate under this section 4.2.


4.3
CME Indexes may terminate this Agreement upon ninety (90) days prior written
notice to the Licensee (or such lesser period of time as may be necessary
pursuant to law, rule, regulation or court order) if any legislation or
regulation is finally adopted or any government interpretation is issued that in
CME Indexes’ reasonable judgment materially impairs CME Indexes’ ability to
license and provide the Licensed Indexes or the CME Indexes Marks under this
Agreement;



4.4
CME Indexes may terminate this Agreement upon written notice to the Licensee if
any securities exchange or other source ceases to provide data to CME Indexes
necessary for providing all of the Licensed Indexes, terminates CME Indexes’
right to receive data in the form of a “feed” from such securities exchange or
other source, materially restricts CME Indexes right to redistribute data
received from such securities exchange or other source, or institutes charges of
a type or to an extent applicable to CME Indexes (and not to others generally)
for the provision of data to CME Indexes or the redistribution of data by CME
Indexes. If such cessation restricts CME Indexes’ ability to meet its
obligations of only a subset of the Licensed Indexes, then CME Indexes’ right to
terminate under this Section 4.4 shall apply only to such subset of the Licensed
Indexes and not the Agreement in its entirety.



4.5
Notwithstanding anything to the contrary herein, in the event that there shall
occur any change in law (statutory law, case law or otherwise) relating to or
affecting the liability of index providers to third parties, and CME Indexes
thereafter ceases to engage in the business of providing real-time data with
respect to indexes or licensing real-time indexes as the basis of Products, CME
Indexes shall have the right to terminate this Agreement upon written notice to
the Licensee.



4.6
Notwithstanding anything to the contrary herein, CME Indexes shall have the
right, in its sole discretion, to cease compiling, calculating and publishing
values of any one or more of the Licensed Indexes, and to terminate this
Agreement with respect only to such Indexes, at any time that CME Indexes
determines such Indexes no longer meet or will not be capable of meeting the
criteria established by CME Indexes for maintaining such Indexes (and in such
event CME Indexes will use all reasonable efforts to provide Licensee as much
prior notice as is reasonably practicable under the circumstances).

4.7
In the event either the Licensee or CME Indexes shall give proper notice of
termination pursuant to this Section 4 (but excluding Section 4.6), any Pending
Products may continue to be traded to the expiration date thereof, and (i) to
the extent necessary for such purpose, the license granted in Article II,
Sections 1.1-1.3 and CME Indexes’ obligations under Article II, Sections 5.2 and
7, and (ii) the Licensee’s obligations under Article II, Sections 6, 7, 8.2
shall be deemed to continue until the expiration date of the last of such


9

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



Pending Products. Upon receipt of any Notice of termination of the calculation
or dissemination of a Licensed Index by CME Indexes, Licensee may also elect, by
written Notice to CME Indexes, for Licensee to redesignate such Index and
applicable Products based thereon as Licensee's index (a "Substitute Index") and
continue to trade such Products based upon such Substitute Index ("Licensee
Substitute Products"), except that, from the time of receipt of such Notice of
election, such Substitute Index shall be described in a manner to clearly
differentiate it from the applicable Index. In the event of such election, for
CME Indexes to provide the method of calculation of such Licensed Index and
Licensee shall have no obligation to make any payment to CME Indexes based upon
the trading of Licensee Substitute Products. After such election, Licensee may
promote Licensee Substitute Products based upon the Substitute Index provided
that the CME Indexes Marks are not utilized by Licensee in such promotion and
Licensee prominently disclaims any relationship with CME Indexes in respect of
the Substitute Index or Licensee Substitute Products. Upon Licensee's written
request pursuant to this Section 7.4, CME Indexes shall, for the purpose of
facilitating Licensee's compilation and use of its own Substitute Index, provide
Licensee, on a confidential basis, a one-time, comprehensive disclosure of the
information and methodologies necessary for calculating the relevant Index,
including without limitation a current and accurate list of the companies,
shares outstanding and divisors for the Index in question, and CME Indexes
hereby grants Licensee a non-exclusive and royalty-free license to use any
proprietary information so disclosed for purposes relating to the Substitute
Index.


4.8
Notwithstanding the above, in the event of a termination by CME Indexes under
Section 4.1 by reason of any breach by the Licensee relating to its obligations
under this Agreement with respect to CME Indexes’ Intellectual Property, Section
6.7 shall continue to apply to the Licensee. Notwithstanding the foregoing, in
the event of a termination by reason of discontinuance of any Licensed Index
under Sections 4.4, 4.5 or 4.6, CME Indexes shall, at the time the notice of
termination is provided to the Licensee, provide to the Licensee a
non-exclusive, perpetual and royalty-free license effective as of the date of
the discontinuance and a list of companies, shares outstanding and divisors for
the terminated Licensed Index as of the date of discontinuance. The Licensee
shall not thereafter make any reference to the CME Indexes Marks in respect of
the discontinued Licensed Index (except as provided in the next sentence) and
CME Indexes shall have no further obligations to the Licensee with respect to
the discontinued Licensed Index, or any Product based thereon, after furnishing
the Licensee with the aforesaid information. In any such event, the Licensee
shall redesignate the Licensed Index and the applicable Products based thereon
without the use of any of the CME Indexes Marks and may continue to list for
trading, trade or clear Pending Products as if no notice of termination had been
received, except that, until termination of the license, such index shall be
described as the “_____ Index” formerly “Dow Jones _______ Index”. Thereafter,
upon termination of the license, the Licensee may promote, market, list, trade
clear indexed products based upon the securities index designated by the


10

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



name “_______ Index” or equivalent provided that the Licensee prominently
disclaims any relationship with CME Indexes in respect thereto.


5.    CME Indexes Obligations: Licensee’s Obligations.


5.1
CME Indexes is not, and shall not be, obligated to engage in any way or to any
extent in any marketing or promotional activities in connection with the
Products or in making any representation or statement to investors or
prospective investors in connection with the marketing or promotion of such
Products by the Licensee. At the Licensee’s request, CME Indexes will provide
Licensee with all reasonable cooperation in connection with Licensee obtaining
and maintaining regulatory approval for the Products.



5.2
CME Indexes agrees to provide reasonable support for the Licensee’s development
and educational efforts with respect to the Products as follows:



5.2.1
CME Indexes shall respond in a timely fashion to any reasonable requests by the
Licensee for information regarding the Licensed Indexes.



5.2.2
CME Indexes or its agent shall, or CME Indexes shall arrange for a third party
vendor to, calculate, and provide to the Licensee via a feed the values of each
of the Licensed Indexes for which any Products are listedfor trading by Licensee
or its Affiliates or intended to be listed for trading at least once every
fifteen (15) seconds, or more frequently if agreed by the parties, on each day
that the New York Stock Exchange (or the applicable exchange from which such
Index is derived) is open for trading, in accordance with CME Indexes’ current
procedures, which procedures may be modified by CME Indexes.



5.2.3
CME Indexes shall promptly correct, or instruct its agent to correct, any
mathematical errors made in CME Indexes’ computations of the Licensed Indexes of
which CME Indexes becomes aware in accordance with CME Indexes Indexes’
then-current data correction policy.



5.3
Notwithstanding anything herein to the contrary, nothing in this Section 5 shall
give the Licensee the right to exercise any judgment or require any changes with
respect to CME Indexes’ method of composing, calculating or determining the
Licensed Indexes. Nothing in this Section 5 shall be deemed to modify the
provisions of Section 9 of this Agreement.



5.4
Throughout the Term, the Licensee and any Affiliate exercising rights under this
Agreement, shall maintain, as part of its rules, to be set forth in the terms of
the Products and in Licensee’s or such Affiliate’s Rules or Regulations, a
limitation of liability of licensors of indexes, with respect to trading on or
through the Licensee or its Affiliate, which is in the form and substance
substantially as set forth in Licensee’s or its applicable affiliate’s Rule Book
as of the Effective Date.

6.     Intellectual Property.

11

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.





6.1
During the Term, CME Indexes shall use its best efforts to maintain in full
force and effect U.S. federal registrations of the “Dow Jones”, “DJIA” and “The
Dow” service marks. The Licensee shall reasonably cooperate with CME Indexes in
the maintenance of such rights and registrations and shall do such acts and
execute such instruments as are reasonably necessary or appropriate for such
purpose. The Licensee shall use the following notices or such similar language
as may be approved in advance in writing by CME Indexes when referring to any of
the Licensed Indexes or any of the CME Indexes Marks in any Informational
Materials:



6.1.1
Informational Materials that discuss one or more Products or Licensed Indexes in
detail:



"Dow Jones", "Dow Jones Industrial Average" and "DJIA" are service marks of Dow
Jones Trademark Holdings, LLC (“Dow Jones”)[, have been licensed to CME Group
Index Holdings LLC ("CME")] and have been [sub]licensed for use for certain
purposes by [INSERT Name of Licensee]. [INSERT Name of Licensee]'s [INSERT Name
of Product(s)] based on the Dow Jones Industrial AverageSM, are not sponsored,
endorsed, sold or promoted by Dow Jones, CME or their respective affiliates and
none of them makes any representation regarding the advisability of investing in
such product(s).


6.1.2
Licensee may use “The Dow” in Informational Materials only in close proximity to
the name “Dow Jones”, or the name of a Licensed Index that conspicuously and
prominently uses the name “Dow Jones.” In telecasts where screen space
limitations make this impractical, the numerical value of a Licensed Index may
be used instead of the name “Dow Jones”, provided it is clear that the broadcast
is referring to a CME Indexes index.



6.2
The Licensee agrees that the CME Indexes Marks and all Intellectual Property and
other rights, registrations and entitlement thereto, together with all
applications, registrations and filings with respect to any of the CME Indexes
Marks and any renewals and extensions of any such applications, registration and
filings, are and shall remain the sole and exclusive property of CME Indexes or
its licensor. The Licensee agrees to cooperate with CME Indexes or its licensor
in the maintenance of such rights and registrations and shall do such acts and
execute such instruments as are reasonably necessary or appropriate for such
purpose. The Licensee acknowledges that each of the CME Indexes Marks is part of
the business and goodwill of CME Indexes or its licensor and agrees that it
shall not, during the term of this Agreement or thereafter, contest the fact
that the Licensee’s rights in the CME Indexes Marks under this Agreement (i) are
limited solely to the use of the CME Indexes Marks in connection with the
listing for trading, marketing, and/or promotion of the Products and disclosure
about such Products under applicable law as provided in Article II, Sections 1.1
- 1.3, and (ii) shall cease upon termination of this Agreement, except as
otherwise expressly provided herein. The Licensee acknowledges that CME Indexes
represents the great value of the reputation and goodwill associated with the
CME Indexes Marks and acknowledges that such goodwill associated with the CME
Indexes Marks belongs exclusively to CME


12

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



Indexes or its licensor, and that between Licensee and CME Indexes, CME Indexes
or its licensor is the owner of all right, title and interest in and to the CME
Indexes Marks in connection with the applicable Products. The Licensee further
acknowledges that all rights in any translations, derivatives or modifications
in the CME Indexes Marks which may be created by or for the Licensee shall be
and shall remain the exclusive property of CME Indexes or its licensor and said
property shall be and shall remain a part of the Intellectual Property subject
to the provisions and conditions of this Agreement. During the Term of this
Agreement, Licensee shall not, either directly or indirectly, contest CME
Indexes’ or its licensor’s exclusive ownership of any of the Intellectual
Property.


6.2.1
    CME Indexes consents to Licensee’s use of the CME Indexes Mark in
conjunction with the Licensee’s own trademark(s). Such resulting mark shall be
owned by CME Indexes, and shall be part of the Intellectual Property of CME
Indexes and included in the CME Indexes Marks as defined herein. With respect to
any such composite mark: (i) CME Indexes shall not register or apply for
registration of such mark; (ii) CME Indexes shall not use such mark without
Licensee’s prior written consent, which shall not be unreasonably withheld; and
(iii) after termination or expiration of this Agreement, CME Indexes shall
disclaim ownership rights in Licensee’s own trademark forming a part of such
mark and shall assign to Licensee any rights in Licensee’s own trademark forming
a part of such mark and the goodwill associated therewith that CME Indexes might
have acquired during the Term.



6.3
In the event that the Licensee learns of any infringement or imitation of any of
the Licensed Indexes and/or any CME Indexes Mark, or of any use by any person of
a trademark similar to any of the CME Indexes Marks, it shall promptly notify
CME Indexes. CME Indexes shall take such action as reasonably necessary for the
protection of rights in and to the Licensed Indexes and the CME Indexes Marks
and, if requested to do so by CME Indexes, the Licensee shall cooperate with CME
Indexes in all respects, at CME Indexes’ expense, including, without limitation,
by being a plaintiff or co-plaintiff and, upon CME Indexes’ reasonable request,
by causing its officers to execute appropriate pleadings and other necessary
documents. The Licensee shall have no right to take any action that would
materially affect any of the Licensed Indexes and/or any of the CME Indexes
Marks without CME Indexes’ prior written approval.



6.4
The Licensee shall use its best efforts to protect the goodwill and reputation
of CME Indexes, the Licensed Indexes and the CME Indexes Marks in connection
with its use of the Licensed Indexes and any of the CME Indexes Marks under this
Agreement. The Licensee shall submit to CME Indexes, for CME Indexes’ review and
approval, and the Licensee shall not use until receiving CME Indexes’ approval
thereof in writing, all Informational Materials. CME Indexes’ approval shall be
required with respect to the use of and description of CME Indexes, any of the
Licensed Indexes or any of the CME Indexes Marks. CME Indexes shall notify the
Licensee of its approval or disapproval of any Informational Materials within 72
hours (excluding any day which is a Saturday or Sunday or a day on which the New
York Stock Exchange is closed) following receipt thereof from the Licensee. Once


13

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



Informational Materials have been approved by CME Indexes, subsequent
Informational Materials which do not alter the use or description of CME
Indexes, such Licensed Indexes or such CME Indexes Marks, as the case may be,
need not be submitted for review and approval by CME Indexes.


6.5
Except as may be expressly otherwise agreed in writing by CME Indexes, or as
otherwise permitted or required under this Agreement, the CME Indexes Marks and
the Licensee’s marks, the marks of any of their respective affiliates or the
marks of any third party, to the extent they appear in any Informational
Material, shall appear separately and shall be clearly identified with regard to
ownership. Whenever the CME Indexes Marks are used in any Informational Material
in connection with any of the Products, the name of the Licensee shall appear in
close proximity to the CME Indexes Marks so that the identity of the Licensee,
and its status as an authorized licensee of such CME Indexes Marks, is clear and
obvious.



6.6
The Licensee agrees that any proposed change in the use of the CME Indexes Marks
shall be submitted to CME Indexes for, and shall be subject to, CME Indexes’
prior written consent.



6.7
If at any time CME Indexes is of the reasonable opinion that the Licensee is not
properly using the Intellectual Property in connection with the Products or
Informational Materials, or that the standard of quality of any of the Products
or Informational Materials does not conform to the standards as set forth
herein, CME Indexes shall give notice to the Licensee to that effect. Upon
receipt of such notice, the Licensee shall forthwith correct the defects in the
non-conforming Products or Informational Materials so that they comply with all
required standards or cease (subject to regulatory requirements) the listing,
marketing and promotion of the non-conforming Products or Informational
Materials.



6.8
If CME Indexes is notified by Licensee of any Unlicensed User trading in
Products in the United States *****, CME Indexes shall use its commercially
reasonable efforts to terminate such use, which may include, without limitation,
initiating litigation against any such Unlicensed User; provided, however, if
CME Indexes does not use or initiate such commercially reasonable efforts within
ninety (90) days of such notice, then Licensee shall have the right to retain
the license rights hereunder and notwithstanding Article 3 and Schedule B of
this Agreement, the License Fees on a going forward basis shall be a one time
fee of $***** until the earlier of (a) the later of (i) the effective date of a
change in the law (a “Change in the Law”) that enables an index publisher, such
as CME Indexes, to require a license, such as the one granted under this
Agreement, to list and trade futures contracts and/or options on futures
contracts based on an index; and (ii) the cessation of all unauthorized use of
the Exclusively Licensed Indexes by Unlicensed Users; and (b) the expiration of
the then current term (the “Suspension Period”); provided, however, except for
the license set forth in this Section 6.8, neither party shall have any
obligations to the other during such Suspension Period.



6.9
If any court of competent jurisdiction in the United States issues a final
determination that is not appealed within 90 days such that a derivatives
exchange, such as Licensee, is not required to obtain a license, such as the
license granted under this


14

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



Agreement, from an index compiler, such as CME Indexes, in order to list, offer
for trade and clear futures contracts and options on futures contracts based on
such index, such as the Licensed Indexes, notwithstanding Article 3 and Schedule
B of this Agreement, the License Fees on a going forward basis shall be a one
time fee of $***** until the earlier of (a) the effective date of a Change in
the Law; and (b) the expiration of the then current term (also, the “Suspension
Period”); provided, however, except for the license granted in this Section 6.9,
neither party shall have any obligations to the other during the Suspension
Period.


6.10
Except as otherwise expressly provided in Article II, Section 4.7, nothing set
forth in this Agreement shall be interpreted as granting Licensee any right to
calculate the values of any of the Licensed Indexes or any other CME Indexes
index during or after this Agreement is terminated.

 
6.11
Licensee acknowledges and agrees that: (i) CME Indexes has licensed the rights
to use the designations “Dow Jones”, “Dow Jones Indexes” and “DJ” pursuant to a
Trademark License Agreement dated March 18, 2010 between Dow Jones and CME Group
Index Holdings LLC (the “Trademark License Agreement”) (such rights being
hereinafter individually and collectively referred to as the “DJ Licensed
Marks”), and (ii) any and all rights to use any of the DJ Licensed Marks
(including, without limitation, the DJ Licensed Marks as part of the names of
any of the Indexes) granted in connection with the License Agreement shall
terminate automatically without notice in the event of a termination of the
Trademark License Agreement.



6.12
Licensee shall not use any of the “DJ Licensed Marks” as part of or the whole of
a company name or trade name; provided, however, the foregoing shall not
prohibit the use of any DJ Licensed Marks permitted by the terms hereunder to be
included in the name of a Product.

6.13
Licensee shall not use any CME Indexes Mark (including, without limitation a DJ
Licensed Mark) in a way that implies Dow Jones’ or its affiliates’ sponsorship,
endorsement, promotion or sale of the Products. By way of example, without
limitation, and without limiting any rights of CME Indexes set forth herein, if
a DJ Licensed Mark is included in the name of a Product, Licensee shall clearly
identify itself as the sponsor, promoter and/or seller of such Product, as
applicable, in the name of such Product and the use of the DJ Licensed Mark in
the Informational Materials with respect to the Product shall display the DJ
Licensed Marks no more prominently than Licensee’s marks or any other Dow Jones
Marks. Further, and without limiting any rights of CME Indexes set forth herein,
if one or more of the DJ Licensed Marks is included in the name of a Product,
such name shall include the name of the relevant Index on which such Product is
based (or a mutually agreed abbreviation thereof) together with Licensee’s own
mark preceding (and at least as prominent as) the DJ Licensed Mark.

6.14
Licensee shall not use the CME Indexes Marks (including, without limitation, the
DJ Licensed Marks) in a logo or stylized format in connection with the Products.

7.     Proprietary Rights.

15

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.





7.1
The Licensee expressly acknowledges and agrees that the Licensed Indexes are
selected, compiled, coordinated, arranged and prepared by CME Indexes through
the application of methods and standards of judgment used and developed through
the expenditure of considerable work, time and money by CME Indexes. The
Licensee also expressly acknowledges that CME Indexes represents that the
Licensed Indexes and the CME Indexes Marks are valuable assets of CME Indexes
and the Licensee agrees that it will take reasonable measures to prevent any
unauthorized use of the information provided to it concerning the selection,
compilation, coordination, arrangement and preparation of the Licensed Indexes.



7.2
CME Indexes expressly acknowledges and agrees that: (i) Licensee has the
exclusive property rights in and to Market Data; (ii) Market Data constitutes
valuable information and proprietary rights of Licensee; and (iii) Licensee’s
trademarks and trade names, including but not limited to, Chicago Mercantile
Exchange, CME, New York Mercantile Echange, NYMEX, Commodity Exchange, COMEX,
Chicago Board of Trade, Board of Trade, and CBOT, are valuable assets of
Licensee.



7.3
Each party shall treat as confidential and shall not disclose or transmit to any
third party any Confidential Information.



7.4
Notwithstanding the foregoing, either party may reveal Confidential Information
to any regulatory agency or court of competent jurisdiction if such information
to be disclosed is (i) approved in writing by the providing party for disclosure
or (ii) required by law, regulatory agency or court order to be disclosed by the
receiving party, provided, if permitted by law, that prior written notice of
such required disclosure is given to the providing party and provided further
that the receiving party shall cooperate with the providing party to limit the
extent of such disclosure. The provisions of Article II, Sections 7.3 and 7.4
shall survive termination or expiration of this Agreement for a period of five
(5) years from disclosure by either party to the other of the last item of such
Confidential Information.

8.     Warranties: Disclaimers.


8.1
Each party represents and warrants to the other that it has the authority to
enter into this Agreement according to its terms, and that its execution and
delivery of this Agreement and its performance hereunder will not violate any
agreement applicable to it or violate any applicable laws, rules or regulations.
CME Indexes represents that it owns and has the right to license hereunder the
Intellectual Property licensed hereunder. The Licensee represents and warrants
to CME Indexes that the Products listed for trading, and the marketing and
promotion thereof, by the Licensee will not violate any agreement applicable to
the Licensee or violate any applicable laws, rules or regulations, including
without limitation, securities, commodities, and banking laws. Licensee
represents and warrants to CME Indexes that use of the DJ Licensed Marks and the
Indexes shall comply with applicable law.

8.1
The Licensee shall include the statement contained in Schedule C hereto in each
contract designation application and in the terms and conditions of any Products


16

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



(and upon request shall furnish copies thereof to CME Indexes), and the Licensee
expressly agrees to be bound by the terms of the statement contained in Schedule
C hereto (which terms are expressly incorporated herein by reference and made a
part hereof). Any changes in the statement contained in Schedule C hereto must
be approved in advance in writing by an authorized officer of CME Indexes.


8.2
Except with respect to its indemnification obligation, and breach of the
confidentiality provisions of this Agreement, which shall not be limited, and
without limiting the provisions of Section 8.3 or the disclaimers set forth in
this Agreement (including in Schedule C hereto), in no event shall the
cumulative liability of CME Indexes to the Licensee and its respective
affiliates under or relating to this Agreement at any time exceed the aggregate
amount of License Fees received by CME Indexes pursuant to this Agreement prior
to such time.



8.3
To the maximum extent allowable by law in no event shall either CME Indexes, on
the one hand, or the Licensee on the other hand, be liable to the one another
and their respective affiliates for more than an aggregate of $***** (in respect
of any and all claims) for any special, indirect, exemplary, incidental or
consequential damages (including loss of profits or savings, even if such other
party has been advised, knows or should know of the possibility of same arising
in connection with this Agreement; provided, however, the foregoing limitation
of liability shall not apply to (a) any claims of CME Indexes in respect of the
fees payable pursuant to Article II, Section 3 hereunder or (b) the parties’
obligations pursuant to Article II, Section 9.

9.     Indemnification.
9.1
The Licensee shall indemnify and hold harmless Dow Jones, CME Indexes and its
affiliates, and their respective officers, directors, members, employees and
agents, against any and all judgments, damages, liabilities, costs and losses of
any kind (including reasonable attorneys’ and experts’ fees) (collectively,
“Losses”) that arise out of or relate to (i) any breach by the Licensee of its
representations and warranties under this Agreement, or (ii) any claim, action
or proceeding that arises out of or relates to (x) this Agreement or (y) the
Products (including, without limitation, spread trading, special quoting and
pricing mechanisms); provided, however, that CME Indexes must promptly notify
the Licensee in writing of any such claim, action or proceeding (but the failure
to do so shall not relieve the Licensee of any liability hereunder except to the
extent the Licensee has been materially prejudiced there from). The Licensee may
elect, by written notice to CME Indexes within thirty (30) days after receiving
notice of such claim, action or proceeding from CME Indexes, to assume the
defense thereof with counsel reasonably acceptable to CME Indexes. If the
Licensee does not so elect to assume such defense or disputes its indemnity
obligation with respect to such claim, action or proceeding, or if CME Indexes
reasonably believes that there are conflicts of interest between CME Indexes and
the Licensee or that additional defenses are available to CME Indexes with
respect to such defense, then CME Indexes shall retain its own counsel to defend
such claim, action or proceeding, at the Licensee’s expense. The Licensee shall
periodically reimburse CME Indexes for its expenses incurred under this Section
9. CME Indexes shall have the right, at its own expense, to participate in the
defense of any claim, action or proceeding against which it is indemnified
hereunder; provided, however, that CME Indexes shall have no right to control
the defense,


17

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



consent to judgment, or agree to settle any such claim, action or proceeding
without the written consent of the Licensee unless CME Indexes waives its right
to indemnity hereunder. The Licensee, in the defense of any such claim, action
or proceeding, except with the written consent of CME Indexes, shall not consent
to entry of any judgment or enter into any settlement which (i) does not
include, as an unconditional term, the grant by the claimant to CME Indexes of a
release of all liabilities in respect of such claims or (ii) otherwise adversely
affects the rights of CME Indexes.


9.2
Notwithstanding Section 9.1, the Licensee shall not have any obligation to
indemnify and hold harmless CME Indexes and its affiliates, and their respective
officers, directors, members, employees and agents, to the extent that Losses
arise out of or relate to (i) a breach by CME Indexes of its representations,
warranties or covenants under this Agreement, (ii) the willful or reckless
misconduct of any of CME Indexes’ officers, directors, employees or agents
acting within the scope of their authority, or (iii) ***** originated by CME
Indexes (i.e., not including miscalculations or errors resulting from wrong
information received by CME Indexes or from CME Indexes’ lack of information).



9.3
CME Indexes shall indemnify and hold harmless Licensee and its affiliates, and
their respective officers, directors, members, employees and agents, against any
and all judgments, damages, liabilities, costs and losses of any kind (including
reasonable attorneys’ and experts’ fees) (collectively, “Losses”) that arise out
of or relate to (i) any breach by the CME Indexes of its representations and
warranties under this Agreement, or (ii) any claim, action or proceeding that
arises out of or relates to the gross negligence or willful misconduct of CME
Index, its affiliates or their respective officers, directors, member, employees
and agents; provided, however, that Licensee must promptly notify CME Indexes in
writing of any such claim, action or proceeding (but the failure to do so shall
not relieve CME Indexes of any liability hereunder except to the extent the CME
Indexes has been materially prejudiced there from). CME Indexes may elect, by
written notice to Licensee within thirty (30) days after receiving notice of
such claim, action or proceeding from Licensee, to assume the defense thereof
with counsel reasonably acceptable to Licensee. If CME Indexes does not so elect
to assume such defense or disputes its indemnity obligation with respect to such
claim, action or proceeding, or if Licensee reasonably believes that there are
conflicts of interest between Licensee and CME Indexes or that additional
defenses are available to Licensee with respect to such defense, then Licensee
shall retain its own counsel to defend such claim, action or proceeding, at the
CME Index’s expense. The CME Indexes shall periodically reimburse Licensee for
its expenses incurred under this Section 9. Licensee shall have the right, at
its own expense, to participate in the defense of any claim, action or
proceeding against which it is indemnified hereunder; provided, however, that
Licensee shall have no right to control the defense, consent to judgment, or
agree to settle any such claim, action or proceeding without the written consent
of the CME Indexes unless Licensee waives its right to indemnity hereunder. CME
Indexes, in the defense of any such claim, action or proceeding, except with the
written consent of Licensee, shall not consent to entry of any judgment or enter
into any settlement which (i) does not include, as an unconditional term, the
grant by the claimant to Licensee of a release of all liabilities in respect of
such claims or (ii) otherwise adversely affects the rights of Licensee, and, as
applicable, its affiliates


18

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



and their respective officers, directors, members, employees and agents.
10.     Suspension of Performance.
Notwithstanding anything herein to the contrary, neither CME Indexes nor the
Licensee shall bear responsibility or liability to each other or to third
parties for any Losses arising out of any delay in or interruptions of
performance of their respective obligations under this Agreement due to any act
of God, act of governmental authority, or act of public enemy, or due to war,
the outbreak or escalation of hostilities, riot, fire, flood, civil commotion,
insurrection, labor difficulty (including, without limitation, any strike, other
work stoppage, or slow-down), severe or adverse weather conditions, power
failure, communications line or other technological failure, or other similar
cause beyond the reasonable control of the party so affected; provided, however,
that nothing in this Section 10 shall affect the Licensee’s obligations under
Article II, Section 9.
11.     Injunctive Relief.
In the event of a material breach by a Breaching Party of provisions of this
Agreement relating to the Confidential Information or Intellectual Property of
the Non-breaching Party, the Breaching Party acknowledges and agrees that
damages would be an inadequate remedy and that the Non-breaching Party shall be
entitled to preliminary and permanent injunctive relief to preserve such
confidentiality or limit improper disclosure of such Confidential Information or
Intellectual Property, but nothing herein shall preclude the Non-breaching Party
from pursuing any other action or remedy for any breach or threatened breach of
this Agreement. All remedies under this Article II, Section 11 shall be
cumulative.
12.     Other Matters.


12.1
This Agreement is solely and exclusively between the parties hereto and, except
to the extent otherwise expressly provided herein, shall not be assigned or
transferred, nor shall any duty hereunder be delegated, by either party, without
the prior written consent of the other party, and any attempt to so assign or
transfer this Agreement or delegate any duty hereunder without such written
consent shall be null and void; provided, however, that any affiliate which,
directly or indirectly, Controls, is Controlled by or is under common Control
with the Licensee may use the Licensed Indexes and the CME Indexes Marks in
connection with the issuing, listing, trading, clearing, marketing and promotion
of the Products, provided that such affiliate shall be jointly and severally
liable to CME Indexes hereunder; and, provided, further, that Licensee may
assign this Agreement in its entirety to an affiliate which it directly or
indirectly Controls, is Controlled by or is under common Control; and provided,
further, that either party may assign this Agreement in its entirety, without
the consent of Licensee, in connection with a sale of all or substantially all
it’s assets or otherwise to a successor-in-interest. This Agreement shall be
valid and binding on the parties hereto and their successors and permitted
assigns.



12.2
This Agreement, including the Schedules hereto (which are hereby expressly
incorporated into and made a part of this Agreement), constitutes the entire
agreement of the parties hereto with respect to its subject matter, and
supersedes any and all previous agreements between the parties with respect to
the subject


19

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



matter of this Agreement (including, without limitation, the Amended and
Restated License Agreement with New York Mercantile Exchange, Inc. dated May 18,
2004, as amended by Amendment No. 1 dated June 2010). There are no oral or
written collateral representations, agreements or understandings except as
provided herein.


12.3
No waiver, modification or amendment of any of the terms and conditions hereof
shall be valid or binding unless set forth in a written instrument signed by
duly authorized officers of both parties. The delay or failure by any party to
insist, in any one or more instances, upon strict performance of any of the
terms or conditions of this Agreement or to exercise any right or privilege
herein conferred shall not be construed as a waiver of any such term, condition,
right or privilege, but the same shall continue in full force and effect.



12.4
No breach, default or threatened breach of this Agreement by either party shall
relieve the other party of its obligations or liabilities under this Agreement
with respect to the protection of the property or proprietary nature of any
property which is the subject of this Agreement.



12.5
All notices and other communications under this Agreement shall be (i) in
writing, (ii) delivered by hand (with receipt confirmed in writing), by
registered or certified mail (return receipt requested), or by facsimile
transmission (with receipt confirmed in writing), to the address or facsimile
number set forth below or to such other address or facsimile number as either
party shall specify by a written notice to the other, and (iii) deemed given
upon receipt.



If to CME Indexes:
CME Group Index Services LLC
4300 N. Route 1
South Brunswick, New Jersey 08852
Attn: President/CME Indexes Indexes
Fax No.: 609 520
 
 
With a copy to:
CME Group Index Services LLC
20 South Wacker Drive
Chicago, IL 60606
Attn: Legal Department
Fax: 312-930-3323


 
 
If to the Licensee:
Board of Trade of the City of Chicago, Inc.
141 West Jackson Boulevard
Chicago, Illinois 60604
Attn: General Counsel
Fax No. (312) 341-3392
 
 
With a copy to:
Chicago Mercantile Exchange Inc.
20 S. Wacker Drive
Chicago, Illinois 60606
Attn: General Counsel
Fax No. (312) 930-3323


20

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.





12.6
This Agreement shall be interpreted, construed and enforced in accordance with
the laws of the State of New York without reference to or inclusion of the
principles of choice of law or conflicts of law of that jurisdiction. It is the
intent of the parties that the substantive law of the State of New York govern
this Agreement and not the law of any other jurisdiction incorporated through
choice of law or conflicts of law principles. Each party agrees that any legal
action, proceeding, controversy or claim between the parties arising out of or
relating to this Agreement may be brought and prosecuted only in the United
States District Court for the Southern District of New York or in the Supreme
Court of the State of New York in and for the First Judicial Department, and by
execution of this Agreement each party hereto submits to the exclusive
jurisdiction of such court and waives any objection it might have based upon
improper venue or inconvenient forum. Each party hereby waives any right it may
have to a jury trial in connection with any legal action, proceeding,
controversy or claim between the parties arising out of or relating to this
Agreement.



12.7
This Agreement (and any related agreement or arrangement between the parties
hereto) is solely and exclusively for the benefit of the parties hereto and
their respective successors, and nothing in this Agreement (or any related
agreement or arrangement between the parties hereto), express or implied, is
intended to or shall confer on any other person or entity (including, without
limitation, any purchaser of any Products issued by the Licensee), any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement (or any such related agreement or arrangement between the parties
hereto).



12.8
Article II, Section 4, Sections 7.3 and 7.4 (as provided therein), Sections 8.3
and 8.4, 9, 11 and 12 shall survive the expiration or termination of this
Agreement.



12.9
The parties hereto are independent contractors. Nothing herein shall be
construed to place the parties in the relationship of partners or joint
venturers, and neither party shall acquire any power, other than as specifically
and expressly provided in this Agreement, to bind the other in any manner
whatsoever with respect to third parties.



12.10
License Agreement, Licensee hereby consents to the disclosure of this Agreement
to Dow Jones, subject to CME Indexes’ redaction of financial and similar
proprietary information.



[Signature page follows]



21

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.


BOARD OF TRADE OF THE CITY OF CHICAGO, INC.
 
CME Group Index Services LLC


By:/s/ Scot Warren  
 


By:/s/ Michael A. Petronella  
Name: Scot Warren
Title: Managing Director, Equity Index Products and Services
 
Name: Michael A. Petronella
Title: President




22

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.






1

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



INDEX OF ATTACHMENTS



SCHEDULES:

Schedule A         Licensed Indexes
Schedule B         License Fees
Schedule C         Disclaimer
Schedule D         Draft Sublicense







2

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



 
SCHEDULE A. LICENSED INDEXES






1. The following Licensed Indexes are “Exclusively Licensed Indexes”:
1.1
All existing Indexes and all Indexes compiled, calculated or maintained by CME
Indexes in the future other than Non-exclusively Licensed Indexes, Excluded
Indexes and Co-Published Indexes.

1.2
All Co-Published Indexes for which CME Indexes has received consent from the
co-publishing partners to grant an exclusive license to Licensee.

2. The following Licensed Indexes are “Non-exclusively Licensed Indexes”:
1.1    The following Indexes:
Dow Jones Global Titans 50 Index;
Dow Jones Italy Titans 30 Index;
Dow Jones Sector Titans Indexes
Dow Jones U.S. Real Estate Index
1.2
All Co-Published Indexes for which CME Indexes has received consent from the
co-publishing partners to grant a non-exclusive license to Licensee.



3. The following Indexes are “Excluded Indexes”:


Dow Jones Arabia Titans 50 Index
Dow Jones GCC Titans 40 Index
Dow Jones UAE Select Index
Dow Jones Islamic Market Titans 100 Index
Dow Jones Kuwait Index
Dow Jones MSM Index
Dow Jones ASE 100 Index
Dow Jones SAFE India Index
Dow Jones SAFE Pakistan Titans 15 Index
Dow Jones MENA Index (ex Saudi)
CBOE DJIA Volatility
CBOE DJIA Realized Variance Indicator
CBOE DJIA BuyWrite Index
Dow Jones Islamic Market Turkey Index
Dow Jones Turkey Titans 20 Index
Dow Jones Turkey Equal Weighted 15 Index
Dow Jones Turkey Total Stock Market Index
Any index based solely on Istanbul Stock Exchange data.
Dow Jones South Korea Titans 30 Index
Dow Jones South Korea Index

3

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



Dow Jones South Korea Total Stock Market Index
Dow Jones Sustainability Korea Index
Dow Jones Sustainability Korea 20 Index
Any index 80% or more comprised of components traded on Korea Stock Exchange.
Dow Jones Arabia Titans 50 Index with Saudi
Dow Jones Saudi Titans 30 Index
Dow Jones GCC Titans 50 Index with Saudi (Local UAE)
Dow Jones MENA Index
Dow Jones Islamic Market MENA Index
Dow Jones Islamic Market GCC Capped Index
Dow Jones GCC Index
Dow Jones Islamic Market Global Finance & Takaful Index
Any index that includes a Tadawul (Saudi Stock Exchange) component


Any index for which a source, now or in the future, requires consent to license
such index as set forth herein.




 

SCHEDULE B. LICENSE FEES


Licensee shall pay License Fees in accordance with the following:


1. Exclusively Licensed Indexes


For each Product traded based on an Exclusively Licensed Index, (the “Exclusive
Products”) Licensee will pay to CME Indexes, or a CME Indexes affiliate
designated by CME Indexes, a License Fee as follows:


A.
From the Effective Date until December 31, 2014:

(i)
$***** per contract traded (round turn) until the cumulative amount of all
License Fees for all contracts with respect to the Exclusive Products in a
calendar year equals $*****; and

(ii)
$***** per contract traded (round turn) after the cumulative amount of all
License Fees for all contracts with respect to the Exclusive Products in a
calendar year equals $*****.



B.
From and after January 1, 2015, $***** per contract (round turn).





2. Non-exclusively Licensed Indexes


For each Product traded based on an Non-exclusively Licensed Index, Licensee
will pay to CME Indexes, or a CME Indexes affiliate designated by CME Indexes, a
License Fee of $***** per contract (round turn).

4

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.







3. New Products. For any Products that are not listed, traded or cleared by
Licensee as of the Effective Date, but are listed, traded or cleared after the
Effective Date, ***** applicable to such Licensed Index. In no event will the
License Fee for any new Licensed Index *****. In the event that Licensee begins
listing, trading or clearing a Product after the Effective Date that is based on
***** of a Licensed Index (e.g., *****), the License Fee applicable to such
Licensed Index will be *****.


4. Payments


The License Fees payable pursuant to this Schedule B shall be determined at the
end of each calendar quarter. Licensee will pay CME Indexes (or the CME Indexes
affiliate designated by CME Indexes) the License Fees within thirty (30) days
after the end of each calendar quarter. Each payment shall be accompanied by a
full accounting of the basis for the calculation of the License Fees.


In the event of termination pursuant to the provisions of this Agreement,
Licensee shall pay CME Indexes the License Fees through the effective
termination date.


5. Confidentiality


The terms hereof shall be deemed "Confidential Information" for purposes of this
Agreement.
SCHEDULE C. DISCLAIMER
The "[INSERT Name of Index]SM" is a product of Dow Jones Indexes, the marketing
name of and a licensed trademark of CME Group Index Services LLC ("CME
Indexes"), and has been licensed for use. "Dow Jones®", “[INSERT name of
Index]SM" and "Dow Jones Indexes" are service marks of Dow Jones Trademark
Holdings, LLC ("Dow Jones"), have been licensed to CME Indexes and have
sublicensed for use for certain purposes by [INSERT Name of Licensee]. The
[Products] are not sponsored, endorsed, sold or promoted by Dow Jones, CME
Indexes or their respective affiliates. Dow Jones, CME Indexes and their
respective affiliates make no representation or warranty, express or implied, to
the owners of the [Product(s)] or any member of the public regarding the
advisability of investing in securities generally or in the [Product(s)]
particularly. The only relationship of Dow Jones, CME Indexes or any of their
respective affiliates to the Licensee is the licensing of certain trademarks,
trade names and service marks of Dow Jones and of the [INSERT Name of Index]SM,
which is determined, composed and calculated by CME Indexes without regard to
[the Licensee] or the [Product(s)]. Dow Jones and CME Indexes have no obligation
to take the needs of [the Licensee] or the owners of the [Product(s)] into
consideration in determining, composing or calculating [INSERT Name of Index]SM.
Dow Jones, CME Indexes and their respective affiliates are not responsible for
and have not participated in the determination of the timing of, prices at, or
quantities of the [Product(s)] to be issued or in the determination or
calculation of the equation by which the [Product(s)] are to be converted into
cash. Dow Jones, CME Indexes and their respective affiliates have no obligation
or liability in connection with the administration, marketing or trading of the
[Product(s)].



5

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



DOW JONES, CME INDEXES AND THEIR RESPECTIVE AFFILIATES DO NOT GUARANTEE THE
ACCURACY AND/OR THE COMPLETENESS OF THE [INSERT NAME OF INDEX]SM OR ANY DATA
INCLUDED THEREIN AND DOW JONES, CME INDEXES AND THEIR RESPECTIVE AFFILIATES
SHALL HAVE NO LIABILITY FOR ANY ERRORS, OMISSIONS, OR INTERRUPTIONS THEREIN. DOW
JONES, CME INDEXES AND THEIR RESPECTIVE AFFILIATES MAKE NO WARRANTY, EXPRESS OR
IMPLIED, AS TO RESULTS TO BE OBTAINED BY [THE LICENSEE], OWNERS OF THE
[PRODUCT(S)], OR ANY OTHER PERSON OR ENTITY FROM THE USE OF THE [INSERT NAME OF
INDEX]SM OR ANY DATA INCLUDED THEREIN. DOW JONES, CME INDEXES AND THEIR
RESPECTIVE AFFILIATES MAKE NO EXPRESS OR IMPLIED WARRANTIES, AND EXPRESSLY
DISCLAIMS ALL WARRANTIES, OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OR USE WITH RESPECT TO THE [INSERT NAMES OF INDEX]SM OR ANY DATA INCLUDED
THEREIN. WITHOUT LIMITING ANY OF THE FOREGOING, IN NO EVENT SHALL DOW JONES, CME
INDEXES OR THEIR RESPECTIVE AFFILIATES HAVE ANY LIABILITY FOR ANY LOST PROFITS
OR INDIRECT, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES OR LOSSES, EVEN IF
NOTIFIED OF THE POSSIBILITY THEREOF. THERE ARE NO THIRD PARTY BENEFICIARIES OF
ANY AGREEMENTS OR ARRANGEMENTS BETWEEN CME INDEXES AND [THE LICENSEE], OTHER
THAN THE LICENSORS OF CME INDEXES.

6

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.





SCHEDULE D. SUBLICENSE


This Sublicense Agreement (the “Sublicense Agreement”), dated as of
________________, is made by and among _________________________ (the
“Sublicensee”), CME Group Index Services LLC (“Licensor”), and Board of Trade of
the City of Chicago, Inc. (“Licensee” or “Sublicensor”).


W I T N E S S E T H :


WHEREAS, pursuant to that certain License Agreement, dated as of
__________________, by and between Licensor and Licensee (“License Agreement”),
Licensor has granted Licensee a license to use certain copyright, trademark and
proprietary rights and trade secrets of Licensor (as further described in the
License Agreement, the “Intellectual Property”) in connection with the issuance,
sale, marketing and/or promotion of certain financial products (as further
defined in the License Agreement, the “Products”);


WHEREAS, Sublicensee wishes to issue, sell, market and/or promote the Products
and to use and refer to the Intellectual Property in connection therewith; and


WHEREAS, all capitalized terms used herein shall have the meanings assigned to
them in the License Agreement unless otherwise defined herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:


1.    License. Sublicensor hereby grants to Sublicensee a non-exclusive and
non-transferable sublicense to use the Intellectual Property in connection with
the issuance, distribution, marketing and/or promotion of the Products (as
modified by Appendix A hereto, if applicable).


2.    The Sublicensee acknowledges that it has received and read a copy of the
License Agreement (excluding Section 3 and Schedule B) and agrees to be bound by
all the provisions thereof, including, without limitation, those provisions
imposing any obligations on the Licensee (including, without limitation, the
indemnification obligations in Section 9 insofar as such obligations arise out
of or relate to the Products to be sold, issued, marketed and/or promoted by the
Sublicensee).


3.    Sublicensee agrees that its obligations under the License Agreement
pursuant to Section 2 of this Sublicense Agreement are as principal and shall be
unaffected by any defense or claim that Licensee may have against Licensor.


4.     This Sublicense Agreement shall be construed in accordance with the laws
of the State of New York without reference to or inclusion of the principles of
choice of law or conflicts of law of that jurisdiction. It is the intent of the
parties that the substantive law of the State of New York govern this Agreement
and not the law of any other jurisdiction incorporated through choice of law or
conflicts of law principles. Each party agrees that any legal action,
proceeding, controversy or claim between the parties arising out of or

7

--------------------------------------------------------------------------------

Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission. The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.



relating to this Agreement may be brought and prosecuted only in the United
States District Court for the Southern District of New York or in the Supreme
Court of the State of New York in and for the First Judicial Department, and by
execution of this Agreement each party hereto submits to the exclusive
jurisdiction of such court and waives any objection it might have based upon
improper venue or inconvenient forum. Each party hereto hereby waives any right
it may have in the future to a jury trial in connection with any legal action,
proceeding controversy or claim between the parties arising out of or relating
to this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Sublicense Agreement
as of the date first set forth above.


SUBLICENSEE




__________________________________
By:_______________________________
Title:______________________________


LICENSEE




__________________________________
By:_______________________________
Title:______________________________


Board of Trade of the City of Chicago, Inc.




__________________________________
By: Michael A. Petronella
Title: President



8